DETAILED ACTION
Status of the Application
The present application is being examined under the AIA  first to invent provisions.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art Strohmary (WO 2015/165787) teaches: a driver monitoring system which determining the position of a driver’s hands and determines a level of driver attentiveness, controls the vehicle based on the driver attentiveness; the level of attentiveness is based on discrete hand positions of the driver each of which is assigned an attentiveness value; and determining an attentiveness value from a plurality of positions corresponding to the position of a right and left hand. See mapping of Final Rejection filed 12/07/2021.
The prior art Chan et al. (US 9,886,637 B1) teaches determining discrete positions of a driver’s hand both on a steering wheel and not on a steering wheel.
The prior art Dorin (WO 2016/162207 A1) teaches that determining and computing a driver’s attentiveness level may be on a scale/metric of zero to 100 percent.
Strohmary, Chan et al, and Dorin fail to teach determining an attentiveness level measured between zero and 100 percent by combining two attentiveness values each respectively representing a sepparate discrete hand positions of the driver. See also Applicant’s arguments on p. 18-19 in Appeal Brief filed 7/7/2022.
The combination of limitations lacking in the prior art, in combination with the other claim limitations, clearly claimed for a patent, are neither anticipated nor made obvious by the prior arts on record.
Foreign prior art and Non-Patent Literature search was conducted; however, no relevant prior art was found.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/JEFFREY C BOOMER/
	Primary Examiner, Art Unit 3619